DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites the limitation "the at least one fastening device" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes for the purpose of this Office Action that the applicant intended claim 19 to depend from claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 10-11, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassells (5,647,453).
Cassells discloses:
Claim 1: A step ladder safety device having a body comprising at least five panels (Fig. 3; 8a-8d, 4) in the substantial shape of a hollow, truncated, open-bottom substantially-pyramidally-shaped frustrum comprising four substantially-vertical panels and a top panel (Fig. 2; 2), wherein: 
each panel comprises four edges cut at various angles (Fig. 3; 8a-8d, 4); and 
each panel comprises two surfaces, an inside surface and an outside surface wherein the inside surface of the panel is in contact with the step ladder when the safety device is in place on the step ladder (Fig. 2; 2); 
the top panel sits atop a platform of a step ladder so that the inside surface of the top panel is in contact with the top of the step ladder platform (Fig. 2; 4) and the top panel is parallel to the floor on which the step ladder is placed (Fig. 2; 4); the four substantially-vertical panels include a back panel (Fig. 3; 8a), a front panel (Fig. 3; 8b), a first side panel (Fig. 3; 8c) and a second side panel (Fig. 3; 8d), wherein: 
a) the back panel comprises a top edge, a bottom edge, a first side edge, and a second side edge (Fig. 3; 8a consists of 4 edges); and the back panel is arranged so that the inside surface of the back panel contacts the rear support of the step ladder and also faces toward the front of the stepladder (Fig. 2; 8a, 16); 
b) the front panel comprises a top edge, a bottom edge, a first side edge, and a second side edge (Fig. 3; 8b consists of 4 edges), and the front panel is situated so that the inside surface of the front panel contacts the front of the step ladder and faces the inside surface of the back panel (Fig. 5; 8b is a mirror image of 8a); 
c) the first side panel comprises a top edge, a bottom edge, a first side edge, and a second side edge (Fig. 3; 8c consists of 4 edges); 
d) the second side panel comprises a top edge, a bottom edge, a first side edge, and a second side edge (Fig. 3; 8d consists of 4 edges); 
e) the two side panels are situated on the stepladder opposite of each other so that the inside surfaces of the side panels face each other and contact the sides of the stepladder (Fig. 2; 8c, 8d); 
f) the panels are connected so that the back edge of the top panel connects with the top edge of the back panel (Fig. 3; 4, 8a), the front edge of the top panel connects with the top edge of the front panel (Fig. 3; 4, 8b), the first side edge of the top panel connects to 13218300.00004 the top edge of the first side panel (Fig. 3; 4, 8c), and the second side edge of the top panel connects to the top edge of the second side panel (Fig. 3; 4, 8d); 
the back panel is connected along its first side edge to the corresponding first side edge of the first side panel (Fig. 3; 8a, 8c), which is itself connected along its second side edge to the corresponding first side edge of the front panel (Fig. 3; 8c, 8b)which is itself connected along its second side edge to the corresponding first side edge of the second side panel (Fig. 3; 8b, 8d), which the second side panel joins at its second side edge with the second side edge of the back panel (Fig. 3; 8a, 8d); 
the five-panel body is suitable to be mounted and retained by gravitational force at the apex of a step ladder; and the front panel is long enough to substantially cover the platform and at least the top rung of a stepladder (Fig. 2).  
Claim 3:  The ladder safety device of claim 1, further comprising a multiplicity of fasteners which sufficiently secure the safety device to the body of the stepladder (Fig. 2; 10, 12, 14).  
Claim 5:  The ladder safety device of claim 1, wherein the five panels are comprised of a flexible material (Col. 3, lines 55-59).  
Claim 6:  The ladder safety device of claim 1, wherein any of the substantially vertical panels comprise at least one means for containing implements which is attached to the outside surface of the ladder safety device (Fig. 1; 36).  
Claim 7:  The ladder safety device of claim 1, wherein the substantially-vertical back panel comprises an opening in the middle of the panel (Fig. 1; 32).  
Claim 10:  The ladder safety device of claim 6, wherein the at least one means for containing implements which is attached to the outside surface of the ladder safety device includes distended pouches or holding units (Fig. 1; 36).  
Claim 11:  The ladder safety device of claim 6, wherein the at least one means for containing implements which is attached to the outside surface of the ladder safety device is permanently fastened to the outside surface of at least one of the substantially vertical panels (Fig. 1; 36, Col. 4, lines 22-39).  
Claim 13:  The ladder safety device of claim 6, wherein the at least one means for containing implements which is attached to the outside surface of the ladder safety device are open towards the top end of the panel (Fig. 1; 36 – pouches are depicted with openings at the top end).  
Claim 14:  The ladder safety device of claim 6, wherein the at least one means for containing implements which is attached to the outside surface of the ladder safety device is comprised of at least two pieces where each piece attaches to the safety device panel and then the two holder unit pieces connect to each other (Fig. 1; 36 – a row of pockets is depicted with bottom pouch and top flap).  
Claim 20:  The ladder safety device of claim 16, wherein the at least one holder apparatus is selected from a drill holster, hammer loop, caulking gun loop, tape hanger, clip, and hook (Fig. 1; 36, Col. 4, lines 22-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cassells (5,647,453).
Claim 2: Cassells discloses the ladder safety device of claim 1, but fails to disclose a walled tray attached to the outer surface of the top panel wherein the walls of the tray are at least about 0.1 inches in height.  
While Cassells fails to specifically disclose measurements of the tray walls, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a wall or lip structure, of at least 0.1 inches in height, around the edges of the tray. The examiner contends that trays generally have raised wall edges to prevent items from rolling off of said tray.
Claim 4: Cassells discloses the ladder safety device of claim 1, but fails to disclose further wherein the front panel ranges between about 10 inches (25 cm) and about 17 inches (44 cm) in length and is at least about 11 ½ inches (29 cm) in width.
While Cassells fails to specifically disclose measurements of the panels, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use measurements sufficient to accommodate placement on a standard ladder. The examiner contends that step ladders are constructed with relatively conventional measurements and a length of 10 inches to 17 inches would ensure at least the top rung of the ladder is covered and a width of 11 ½ inches would ensure the front and back panels would be able to reach the sides of the ladder and attach to the side panels.
Claim 12: Cassells discloses the ladder safety device of claim 6, wherein the at least one means for containing implements which is attached to the outside surface of the ladder safety device is removably fixed to the outside surface of at least one of the substantially vertical panels so as to be interchangeable and allowing the user to decide which options to use and where to place the holding units.  
While Cassells fails to specifically disclose containing implements being removably fixed to the panels, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the containing implements removable. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” 
Here, because it would be desirable to allow a user to configure the containing implements in a way that suits their specific needs, it would have been obvious to make the containing implements separable from the panels. See MPEP 2144.04(V)(C) – Making Separable.
Claims 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cassells (5,647,453) as to the above claims, and further in view of Gibson et al. (2003/0029676).
Claim 8: Cassells discloses the ladder safety device of claim 2, but fails to disclose further wherein the walls of the walled tray attached to the outside surface of the top panel are situated to hold either a round-bottom can wherein the diameter of the round-bottom of the can ranges from 6 inches to 7.5 inches, or a square bottom plastic container with an inside volume of about one gallon.  
However, Gibson et al. discloses a walled tray to hold a round-bottom can (Figs. 5; 46) wherein the diameter of the round-bottom of the can ranges from 6 inches to 7.5 inches.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tray of Cassells to include rounded walls, as taught by Gibson et al., to securely accommodate a gallon paint can. 
Claim 9: Gibson et al. discloses the ladder safety device of claim 2, wherein at least one wall of the walled tray attached to the outside surface of the top panel comprises at least one attached holder apparatus (Fig. 1; 122, 124).  
Claim 15:  Gibson et al. discloses the ladder safety device of claim 8, wherein at least one wall of the walled tray attached to the outside surface of the top panel comprises an attached holder apparatus (Figs. 1; 122, 124).  
Claim 16: Gibson et al. discloses the ladder safety device of claim 8, wherein at least one wall of the walled tray attached to the outside surface of the top panel comprises an attached holder apparatus and the at least one attached holder apparatus is retractable (Figs. 1 and 6; 122, 124).  
Claim 17: Gibson et al. discloses the ladder safety device of claim 9, wherein the at least one attached holder apparatus is retractable (Figs. 1 and 6; 122, 124).  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cassells (5,647,453) as to the above claims, and further in view of Armstrong (5,988,383).
Claim 18: Cassells discloses the ladder safety device of claim 14, further wherein the at least one means for containing implements comprised of at least two pieces where each piece attaches to the safety device panel but fails to disclose the two holder unit pieces connected to each other through at least one fastening device. 
However, Armstrong discloses two holder unit pieces connected to each other through at least one fastening device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the two holder pieces of Cassells to include the fastening device, as taught by Armstrong, to securely store items inside the holder pieces. 
Claim 19:   Armstrong discloses the ladder safety device of claim 15, wherein the at least one fastening device is a zipper, a snap, a button, a hook and loop closure, or a tie (Fig. 2; Col. 4, lines 1-9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635